           Case 18-34658 Document 220 Filed in TXSB on 03/08/19 Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In re:                                                §
                                                      §        Case No. 18-34658
HOUTEX BUILDERS, LLC, et al. , 1                      §        Chapter 11
                                                      §
          Debtors.                                    §

                       GREAT SOUTHWESTERN FINANCIAL CORP.’S
                       CROSS-NOTICE OF RULE 2004 EXAMINATION
                                  OF BOB PARKER

To:       Bob Parker
          c/o Dick Fuqua
          Fuqua & Associates
          5005 Riverway Drive
          Houston, Texas 77056
          By email: fuqua@fuqualegal.com

           PLEASE TAKE NOTICE that Great Southwestern Financial Corp. will take the

oral examination of Bob Parker, individually, on March 20, 2019 at 1:00 p.m. (CT) or

thereafter, at the offices of Fuqua & Associates, 5005 River, Suite 250, Houston, Texas

77056 and continuing from day to day thereafter until completed. The examination will be

taken before a court reporter and may be videotaped as designated by the Debtor, Hou-Tex

Builders, LLC in its Notice of Rule 2004 Examination of Bob Parker at Docket No. 219.

Dated: March 8, 2019                                  Respectfully submitted,

                                                      SNOW SPENCE GREEN LLP
                                                      By: /s/ Ross Spence
                                                           Ross Spence
                                                           State Bar No. 18918400
                                                           Email: ross@snowspencelaw.com
                                                           Carolyn Carollo
                                                           State Bar No. 24083437

1
    The names of the debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Houtex Builders, LLC (2111), 2203 Looscan, LLC (1418) and 415 Shadywood, LLC (7627).
       Case 18-34658 Document 220 Filed in TXSB on 03/08/19 Page 2 of 2



                                                   Email: carolyncarollo@snowspencelaw.com
                                                   2929 Allen Parkway, Suite 2800
                                                   Houston, TX 77019
                                                   Telephone: (713) 335-4800
                                                   Telecopier: (713) 335-4848
                                                   ATTORNEYS FOR GREAT
                                                   SOUTHWESTERN FINANCIAL CORP.



                              CERTIFICATE OF SERVICE

       This is to certify that on this the 8th day of March 2019, a true and correct copy of the
foregoing Cross-Notice was electronically served upon all parties listed below and via the
Court’s electronic case filing system (ECF):

       Via email: fuqua@fuqualegal.com
       Bob Parker
       c/o Dick Fuqua
       Fuqua & Associates
       5005 Riverway Drive
       Houston, Texas 77056


                                                    /s/ Ross Spence
                                                   Ross Spence




                                               2
